internal_revenue_service appeals_office p o box fresno ca 93779-401e stop release number release date date date a b certified mail dear department of the treasury person to contact employee id number tel fax refer reply to in re eo revocation form required to be filed ein d tax period s ended cc vil sol a final adverse determination regar this is is determined that you do not qualify c of the internal revenue cod as exempt from federal_income_tax under sec_501 effective date our adverse determination was made for the following reason s ding your exempt status under section e irc it organizations exempt from federal_income_tax under sec_501 of the internal_revenue_code are required to operate exclusively for charitable education or other exempt purposes organizations are not operated exclusively for exempt purposes if the net_earnings of the organization inure in whole or in part to the benefit of private shareholders or individuals of the organization see treas reg big_number c -1 c during and we have determined that your net_earnings inured to the benefit of your founders through a series of transactions whereby substantial sums were withdrawn from your business bank account by your founders without sufficient demonstration that such amounts were expended to further your exempt purposes and through further transactions directly benefitting only your founders such as expenditures_for their personal clothing and travel the funds inuring to your founders were substantial in comparison to your total operations and were multiple or repeated over a pattern of years you have not implemented safeguards to prevent a recurrence of funds inuring to your letter rev founders and lack sufficient operational controls as such you have not operated exclusively for exempt purposes and have operated for the benefit of private interests of individuals in contravention of the requirements of sec_1_501_c_3_-1 contributions to your organization are not deductible under sec_170 of the code you are required to file forms u s_corporation income_tax return for tax periods beginning on and after date file the returns in accordance with their instructions and do not send them to this office processing of income_tax returns and assessment of any taxes due will not be delayed because you have filed a petition for declaratory_judgment under irc code sec_7428 if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter see the enclosed notice helpful contacts for your notice_of_deficiency for taxpayer_advocate telephone numbers and addresses if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely karr a bendirs karen a skinder appeals team manager enclosure notice helpful contacts for your notice_of_deficiency letter rev department of the treasury internal_revenue_service te_ge division eo group flair dr 2nd floor el monte ca tara gir ee government entities division taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we issue a determination_letter to you based on technical_advice no letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at n los angeles st room mail stop los angeles ca if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely sunita b lough director eo examinations letter catalog number 34809f form 886-a explanation of items schepule or exhibit no name of taxpayer org ein years ended 20xx- 20kx legend org - organization name president - president companies co-1 through co-33 director - director state - state citvy'- city through - date xx issues should org daycare’s tax-exempt status under internal_revenue_code sec_501 be revoked because of inurement facts the subject organization is recognized as a sec_501 tax-exempt_organization the organization was granted exempt status in december 19xx in 20xx the organization had two daycare centers in city and city state to date the organization has expanded to include two more locations in city and city state according to its articles of incorporation the specific purpose of the organization is to operate a nonprofit corporation daycare that will provide a quality daycare environment for infants and toddlers the organization will provide the proper love and care and high self-esteem to become accepted in today’s society educational as well as recreational activities will be provided along with in-center activities the care of the children will allow parents to be gainfully_employed a tour of the facilities revealed the typical attributes and activities of a daycare center the organization provides both educational and recreational activities in the center daily along with occasional field trips to the beach movies zoo etc the daycare is open monday through friday from am - pm and accepts infants toddlers and school age children the organization participates in government and subsidized tuition and food programs and therefore a large majority of its revenue is derived from these programs the organization does not participate in any fundraising activities per director’s oral testimony the organization was audited for the tax_year 20xx and assessed unpaid employment_taxes and related interest and penalties agreement to repay outstanding amounts owed per director she was not aware that the previous accountant was not filing the required employment_tax returns it currently is on an installment director is both the director of the daycare and the vice-president of the organization her husband president is listed as the president the only salaried board member is director there are very limited internal controls established and president and director are the only board members with signing privileges on the checking account they write all of the checks and deposit the income themselves department of the treasury - internal_revenue_service page of form 886-a form 886-a explanation of items schedule or exhibit no name of taxpayer org ein 20xx- 20xx years ended an examination of the organization’s bank account for the three years ending december 20xx through december 20xx revealed that there is a significant amount of large unusual and questionable debits a breakdown of these items are as follows large unusual and questionable debits from the organization’s checking acct year 20xx year 20xx year 20xx in-branch cash withdrawals clothing travel atm cash withdrawals electronic transfers to savings account co-1 co-2 co-3 co-4 restaurants co-5 co-6 - president co-7 co-8 city co-9 demo co-10 miscellaneous bank charges automobile expenses leasing services co-11 payments co-12 director president storage florists co-13-director return item return item fee nix check fee on-line co-14 -director co-15 director total department of the treasury - internal_revenue_service page of form 886-a schedule or form 886-a explanation of items exhibit no name of taxpayer org ein years ended 20xx- 20xx a detailed spreadsheet listing the large unusual and questionable debits was provided to the eo director for the three years ending december 20xx through december 20xx a review of the bank statements revealed a similar pattern of large unusual and questionable debits and or withdrawals i e in-branch w drawls atm withdrawals clothing purchases travel etc throughout the years to date the eo director has only provided documentation as it relates to the calendar_year ending december 20xx the organization made frequent large in-branch withdrawals each month additionally the organization frequently withdrew cash from atms each month initially per the director's written response in-branch and cash withdrawals were made to pay for playground equipment since the organization was new and did not have credit established copies of estimates were provided by the organization but no substantiation was provided to establish how and when payments were made third party letters were sent to the vendors provided by the eo co-16 provided copies of paid invoices for equipment purchased by the eo but the invoices are related to the year 20xx there were no unpaid balances carried over to subsequent years no invoices were provided for the year 20xx which is the year being audited no other explanation or documentation was provided for the large withdrawals refer to exhibit a for a schedule of detailed debits related to in-branch and atm withdrawals the director stated that cash was used to purchase various items for the daycare refer to exhibit b for a detailed listing of items purchased with cash on may 20xx the eo provided invoices estimates and or receipts to substantiate the detailed listing in exhibitb a thorough review of the substantiation revealed that the majority of the purchases were food related items from co-17 co-18 and co-19 third party verification idrs were sent to the three vendors and a response was received from co-17 stating that it did not accept cash as a form of payment further the account was not current as there is an outstanding balance owed the invoices related to co-18 and co-19 list amounts due but the agent is unable to in addition if payments were made it could not be determine if the amounts were ever paid determined the method of payment per director the eo purchased food from the three vendors for the daycare and the co-22 program third party idrs were sent to the vendors with the largest amounts since the majority of the invoices do not indicate if the invoices were paid in full or the method of payment responses were received from co-20 co-21 co-22 co-23 and co-24 none of the responses indicated that a service was provided or a sales transaction was actually completed they all appear to be estimates further the response from co-22 did not provide verification of bou’s involvement with the program and a substantial portion of the expenditures were related to boj’s involvement with co-22 they were food purchases misc supplies equipment etc therefore the invoices provided above failed to establish how the expenditures furthered the organization's exempt_purpose department of the treasury - internal_revenue_service page of form 886-a schedule or form 886-a explanation of items exhibit no name of taxpayer org ein years ended 20xx- 20xx some invoices provided actually list the method of payment as check and indicates the check number invoices were provided for educational supplies purchased from vendors such as co-25 the invoices from co-25 list a completely different organization for billing purposes further there is no indication that the amount was paid_by boj or the method of payment a bill of sale from co-26 was provided but the bill of sale indicates that the vehicle was to be used for personal purposes proof of insurance was not provided further there is no indication of the method of payment and the agent is unable to reconcile the date on the bill of sale to the in-branch cash withdrawal date additionally the invoice provided above failed to establish how the expenditure furthered the organization's exempt_purpose the review of questionable debits also revealed purchases made to clothing retailers such as chadwick’s lerner’s nordstrom’s ann taylor motherhood maternity dukes men’s store gods woman co urban underground outlet hollywood suit outlet laredoute and van heusen purchases were also made at big sporting goods and the jewelry exchange some purchases were also made on-line store purchases were clothes allowances for marketing purposes some were for parent donations for referring children to its facility and others for attending parent training meetings no substantiation for the clothing purchases other than the written explanation was provided the director who is married to the president and board member of the organization was pregnant in 20xx when purchases were made to motherhood maternity and has a teen age son the clothing appears to be personal in nature since the officers were the only individuals that had full control and authorization of the organization’s checking account it appears that expenditures were used for the benefit of the officers refer to exhibit a for a detailed schedule of debits related to the above stated purchases per the director’s written explanation the clothing purchases were made for airline tickets and related hotel accommodations for travel to states per the director's written explanation the director head teacher and such as state and state teacher’s aide traveled to these states to observe another daycare and get new marketing ideas the exempt_purpose in addition to the necessity to travel out of state to observe daycares has not been established moreover a review of the organization’s checking account reveals that the account was debited dollar_figure on july 20xx for travel related expenditures to city state clothes were purchased the same day at ann taylor and dukes men’s store both clothing department stores for dollar_figure and dollar_figure respectively lodging accommodations at the hotel co-27 in city state for dollar_figure was debited from the organization's checking account the account was also debited the same day for co-28 photography local photography retailer in city state in the amount of dollar_figure on august 20xx dollar_figure to co-29 and dollar_figure to department of the treasury - internal_revenue_service page of form 886-a form 886-a explanation of items schedule or exhibit no name of taxpayer org ein years ended 20xx- 20xx tommy hilfiger outlet in city state no substantiation for the travel other than the written explanation was provided refer to exhibit a for a detailed schedule of debits related to the above stated purchases purchases were made from co-2 which is a children’s retail store three separate purchases were made in october 20xx for dollar_figuredollar_figure and dollar_figure purchases were for baby shower gifts but no substantiation to support this statement has been provided the director was pregnant in 20xx and subsequently had her baby in early 20xx per the director's written explanation these the organization has failed to provide contemporaneous documentation and explanations for the remaining expenses the charitable purpose of the expenses has not been established refer to exhibit a for a detailed schedule of debits related to the above stated purchases subsequently on may 20xx director provided a handwritten receipt indicating that the purchase from co-2 represented a one time purchase for infant cribs the receipt does not represent a valid receipt from co-2 and therefore it can not be determined that the associated funds were used to further the organization’s exempt_purpose the director director is the only salaried board member but the bank statements revealed an electronic funds transfer to president on june 20xx for dollar_figure an explanation or documentation of the exempt_purpose of this transfer has not been provided the examination of the organization determined that no one other than president and director had access to the organization’s checking account a review of the minutes did not reveal that the other board members were aware of the large in-branch and atm withdrawals there was no discussion of playground equipment purchases further the only asset listed on the balance_sheet of the as-filed is cash and no depreciation has been claimed this is not consistent with the purchase of depreciable assets such as playground equipment there were numerous monthly debits from the checking account for purchases made to various gas stations for gas and for oil changes although the organization did have a company van used to transport the children to and from activities and school the amounts appear to be excessive further per director's oral testimony the organization did not provide any board members with a vehicle the director resides in city state and commutes daily to the daycare centers in city state the frequency of the gasoline purchases and oil changes is more consistent with the director’s long commute refer to exhibit a for a detailed schedule of debits related to automobile expenses there were also numerous purchases made to co-30 co-31 co-32 co-33 and various grocery stores that were not included in the agent's workpaper of large unusual and department of the treasury - internal_revenue_service page of form 886-a form 886-a explanation of items schedule or exhibit no name of taxpayer org ein years ended 20xx- 20xx questionable debits the director's written explanations for these purchases were that they were for various supplies that the individual daycare centers needed and that personal and business purchases were not co-mingled the review of the cancelled checks reveals checks written to various vendors for supplies in addition to these debit card purchases although the in question and no substantiation has been provided to credibility of the director's testimony is support the claim that business and personal purchases were not co-mingled it appears that the purchase of supplies from those retailers is reasonable the review of the organization’s bank statements also reveal frequent debits for overdraft non- sufficient funds and bank card fees the amounts are excessive in nature and the exempt_purpose of the expenses has not been verified refer to exhibit a for a detailed schedule of debits related to bank fees a review of the organization's cancelled checks reveals that the organization appears to be incurring and paying for normal expenditures such as utilities supplies food tax and licenses etc although there appears to be legitimate business_expenses paid from the organization's checking account the charitable purposes of the questionable items have not been well established further no documentation has been provided to support the director's explanation for the amounts the eo has not provided any explanations or substantiation for the large unusual and or questionable items for calendar years ending december 20xx through december 20xx financial information org daycare’s form_990 for the year ending december 20xx through december 20xx reported revenue and expenses as follows revenue program service revenue total revenue expenses compensation of officers other salaries other employee_benefits accounting fees legal fees telephone 20xx 20xx 20xx dollar_figure dollar_figure department of the treasury - internal_revenue_service page of form 886-a form 886-a_ explanation of items sele ule sn exhibit no name of taxpayer org ein years ended 20xx- 20xx postage and shipping occupancy printing and publications travel interest depreciation depletion etc other expenses total expenses dollar_figure law sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes regulation sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization the term private_shareholder_or_individual is defined in regulation sec_1_503_a_-1 sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests is necessary for an organization to establish that it is not organized or regulation sec_1_501_c_3_-1 interaction with sec_4958 provides for the application of five factors when revocation is pursued on inurement grounds in determining whether to department of the treasury - internal_revenue_service page of form 886-a form 886-a explanation of items schedule or exhibit no name of taxpayer org ein years ended 20xx- 20xx continue to recognize the tax-exempt status of an applicable_tax-exempt_organization as defined in sec_4958 and sec_53_4958-2 described in sec_501 that engages in one or more excess_benefit transactions as defined in sec_4958 and sec_53_4958-4 that violate the prohibition on inurement under sec_501 the commissioner will consider all relevant facts and circumstances including but not limited to the following - a the size and scope of the organization's regular and ongoing activities that further exempt purposes before and after the excess_benefit_transaction or transactions occurred b the size and scope of the excess_benefit_transaction or transactions collectively if more than one in relation to the size and scope of the organization's regular and ongoing activities that further exempt purposes c whether the organization has been involved in multiple excess_benefit transactions with one or more persons d whether the organization has implemented safeguards that are reasonably calculated to prevent excess_benefit transactions and e whether the excess_benefit_transaction has been corrected within the meaning of sec_4958 and sec_53_4958-7 or the organization has made good_faith efforts to seek correction from the disqualified_person s who benefited from the excess_benefit_transaction the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number or importance of exempt purposes 326_us_279 90_led_67 66_sct_112 am campaign acad v commissioner 92_tc_1053 see also old dominion box co inc v united_states f2d cir cert_denied 413_us_910 operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes am campaign acad v commissioner supra pincite6 in 222_fsupp_151 e d wash net profits were found to inure to private individuals where refreshments goods and services amounting to dollar_figure representing some of gross revenues were furnished to members department of the treasury - internal_revenue_service page of form 886-a form 886-a explanation of items schedule or exhibit no name of taxpayer oe in revrul_67_5 1967_1_cb_123 it was held that a foundation controlled by the creator's family was operated to enable the creator and his family to engage in financial activities which were beneficial to them but detrimental to the foundation it was further held that the foundation was operated for a substantial non-exempt purpose and served the private interests of the creator and his family therefore the foundation was not entitled to exemption from federal_income_tax under sec_501 years ended 20xx- 20xx regulation sec_31_6001-1 states in part that organizations shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such persons in any return of such tax or information regulation sec_1_6033-2 states every organization which is exempt from tax is required to file an annual information_return shall submit such additional whether or not it information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and following chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code revrul_59_95 provides that a failure_to_file required information_return or comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it continuation of an exempt status is observing the conditions required for the in 640_fsupp_96 d dc the court ruled that a failure to keep and present accurate and adequate_records prevented the church from meeting its burden of showing that its operations were primarily for charitable purposes and did not inure to the private benefit of its officers the court also stated that _ the lack of adequate_records or receipts makes operated for the private benefit of its members and provides independent grounds for rejecting its claim to tax-exempt status it impossible for cgm to establish that it is not being tp’s position tp’s position is unknown at this time government’s position regulation sec_1_501_c_3_-1 interaction with sec_4958 provides for the application of five factors when revocation is pursued on inurement grounds factors for consideration department of the treasury - internal_revenue_service page of form 886-a form 886-a explanation of items paneenlee exhibit no name of taxpayer org ein 20xx- 20xx years ended include the size and scope of the organization’s ongoing activities that further exempt purposes before and after the excess_benefit_transaction s occurred the size and scope of the excess_benefit_transaction s in relation to the size and scope of the organization’s activities that further exempt purposes whether the organization was involved in multiple excess_benefit transactions whether the organization has implemented any safeguards to prevent any excess_benefit transactions and whether the excess_benefit_transaction has been corrected based on the facts of the examination the organization does not qualify for exemption since the excess_benefit_transaction has risen to a level where the organization’s exempt_function on the whole is called into question there appears to be a pattern of large unusual and questionable withdrawals and debits from the organization's bank accounts that have not been adequately substantiated further there are virtually no internal controls as the director of the daycare director and her spouse are the only ones with signing privileges on the checking account they write all of the checks and deposit the income themselves no other safeguards have been implemented and correction has not been made although the purpose in operating the daycare centers may arguably benefit the public and community as a whole it appears that the director of the organization is using the organization’s funds for personal purposes the charitable purpose of the large unusual and questionable withdrawals and debits have not been established conclusion based on the foregoing reasons the organization does not qualify for tax exemption under sec_501 due to inurement of the organization’s funds to director therefore org’s tax exempt status should be revoked effective january 20xx department of the treasury - internal_revenue_service page of form 886-a
